Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 25, 2016

The Court of Appeals hereby passes the following order:

A17D0022. PATRICK ROUNDTREE v. THE STATE.

      In September 2015, Patrick Roundtree1 was convicted of one or more sexual
offenses, and the superior court imposed a 20-year sentence. In June 2016, Roundtree
filed a motion to modify his sentence under OCGA § 17-10-1 (f). The superior court
denied Roundtree’s motion, and he filed this application for discretionary appeal.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247)
(2010). The denial of a timely motion to modify under § 17-10-1 (f) is subject to
direct appeal. See Bowen v. State, 307 Ga. App. 204 (704 SE2d 436) (2010);
Anderson v. State, 290 Ga. App. 890 (660 SE2d 876) (2008); Maldonado v. State, 260
Ga. App. 580 (580 SE2d 330) (2003). Roundtree’s motion was timely under § 17-10-
1 (f), as it was filed within one year after his sentence was imposed.
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. Roundtree shall have 10 days from the date of this
order to file a notice of appeal with the superior court, if he has not already done so.
The clerk of the superior court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.




      1
          Roundtree’s last name also is spelled “Rountree” in the record.
Court of Appeals of the State of Georgia
                                     08/25/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.